Case: 4:19-cv-00112-AGF Doc. #: 163 Filed: 04/14/20 Page: 1 of 21 PageID #: 2025



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF MISSOURI

   DAVID DIXON, et al.,                                 )
                                                        )
           Plaintiffs,                                  )
                                                        )
   v.                                                   )   Case 4:19-cv-00112-AGF
                                                        )
   CITY OF ST. LOUIS, et al.,                           )
                                                        )
           Defendants.                                  )

    MEMORANDUM IN SUPPORT OF PLAINTIFFS’ RENEWED MOTION FOR
                   A PRELIMINARY INJUNCTION

           Plaintiffs respectfully move this Court to re-issue a preliminary injunction in this

   case. When Plaintiffs filed this lawsuit, they challenged Defendants’ practice—in violation of

   the Fourteenth Amendment and the Missouri Supreme Court Rules—of imposing monetary

   conditions of release that resulted in the detention of hundreds of arrestees without first

   providing those arrestees a hearing or determining that detention was necessary to advance a

   compelling state interest.

           One year and two rounds of amendments to the Missouri Supreme Court Rules later,

   little has changed. Defendant Judges continue to deny arrested individuals notice or a

   meaningful opportunity to be heard when setting conditions of release. Defendant Judges

   also continue to regularly set monetary conditions of release (cash bond) unlawfully, either

   without first considering the individual’s ability to pay the amount set or by setting cash

   bond in amounts obviously above what the individual can pay. As this Court concluded—

   and the Eighth Circuit did not question—these practices violate the constitutional rights of

   the Plaintiff class. The harms of detention, moreover, extend beyond arrestees and have

   “ripple effect[s]” that undermine “the stability of [arrested individuals’] entire families and

   thus the community.” June 11, 2019 Memo. & Order, ECF No. 95, at 31. These



                                                   1
Case: 4:19-cv-00112-AGF Doc. #: 163 Filed: 04/14/20 Page: 2 of 21 PageID #: 2026



   considerable negative consequences of Defendants’ practices demonstrate that an injunction

   would serve the public interest.

            No countervailing interests outweigh the public benefits of the requested relief.

   Although the Eighth Circuit vacated the preliminary injunction in this case, it did so only

   because it concluded that this Court did not fully account for principles of comity in

   evaluating whether the public interest supported an injunction. Consideration of those

   principles would not have changed the result. As the Eighth Circuit explained, an evaluation

   of the principles of comity necessarily requires taking account of not just the existence of the

   revised Missouri Supreme Court Rules, but also “their implementation.” Dixon v. City of St.

   Louis, 950 F.3d 1052, 1056 (8th Cir. 2020). The detention practices now in effect violate the

   amended Rules just as Defendants’ original practices did. Because Defendants are violating

   not only the Constitution, but also Missouri’s own rules, the requested injunction would do

   little to undermine federal-state relations.

            Accordingly, because a preliminary injunction would be in the public interest, and

   because this Court’s earlier ruling resolves the remaining preliminary injunction factors, this

   Court should grant Plaintiffs’ motion.

       I.      THE PUBLIC INTEREST SUPPORTS AN INJUNCTION BECAUSE
               DEFENDANTS CONTINUE TO DETAIN ARESTEES IN
               VIOLATION OF THE MISSOURI SUPREME COURT RULES AND
               THE CONSTITUTION.

            It has long been recognized that jailing someone solely because of poverty violates

   the Constitution. Almost 40 years ago, the Supreme Court made clear that a court violates

   the Fourteenth Amendment where it sentences an individual to imprisonment “simply

   because he could not pay [a] fine, without considering the reasons for the inability to pay or

   the propriety of reducing the fine or extending the time for payments or making alternative

   orders.” Bearden v. Georgia, 461 U.S. 660, 674 (1983); see also Tate v. Short, 401 U.S. 395, 398

                                                    2
Case: 4:19-cv-00112-AGF Doc. #: 163 Filed: 04/14/20 Page: 3 of 21 PageID #: 2027



   (1971) (“[T]he Constitution prohibits the State from imposing a fine as a sentence and then

   automatically converting it into a jail term solely because the defendant is indigent and

   cannot forthwith pay the fine in full.”).

           Such actions are even more egregious when they involve the detention of pretrial

   arrestees who are presumed innocent. Several appellate courts recently have held that the

   detention of a pretrial arrestee without meaningful consideration of that person’s indigence or

   other possible alternative conditions of release is unconstitutional. ODonnell v. Harris Cty.,

   892 F.3d 147, 160 (5th Cir. 2018) (citing Pugh v. Rainwater, 572 F.2d 1053, 1057 (5th Cir.

   1978) (holding that pretrial imprisonment solely because of indigent status violates due

   process and equal protection); Brangan v. Commonwealth, 80 N.E.3d 949, 963 (Mass. 2017); see

   also United States v. Leisure, 710 F.2d 422, 425 (8th Cir. 1983) (“[S]etting of bond unreachable

   because of its amount would be tantamount to setting no conditions at all.”). This Court and

   other district courts throughout the country have reached the same conclusion.1

           Defendants have never contested that a person cannot be detained solely due to

   indigence, or that federal and state law require a prompt and individualized determination of

   pretrial release conditions. June 11, 2019 Memo. & Op., ECF No. 95, at 26. Their sole

   factual claim at the time of the original motion for preliminary injunction was that

   Defendants’ practices were constitutionally adequate and in compliance with the Missouri

   Supreme Court Rules. Id. at 26. They were not. In fact, this Court found that Defendants
   1
     See e.g., Pierce v. City of Velda City, 4:15-CV-570-HEA, 2015 WL 10013006 (E.D. Mo. June 3,
   2015); McNeil v. Cmty. Prob. Servs., LLC, 1:18-CV-00033, 2019 WL 633012 (M.D. Tenn. Feb.
   14, 2019); Jones v. City of Clanton, 215CV34-MHT, 2015 WL 5387219 (M.D. Ala. Sept. 14,
   2015); Rodriguez v. Providence Cmty. Corr., Inc., 155 F. Supp. 3d 758 (M.D. Tenn. 2015); Schultz
   v. State, 330 F. Supp. 3d 1344 (N.D. Ala. 2018); Edwards v. Cofield, 3:17-CV-321-WKW, 2017
   WL 2255775 (M.D. Ala. May 18, 2017); Thompson v. Moss Point, 1:15CV182LG-RHW, 2015
   WL 10322003 (S.D. Miss. Nov. 6, 2015); Cooper v. City of Dothan, 1:15-CV-425-WKW, 2015
   WL 10013003 (M.D. Ala. June 18, 2015); Snow v. Lambert, CV 15-567-SDD-RLB, 2015 WL
   5071981 (M.D. La. Aug. 27, 2015).



                                                   3
Case: 4:19-cv-00112-AGF Doc. #: 163 Filed: 04/14/20 Page: 4 of 21 PageID #: 2028



   showed a pattern of “systemic non-compliance” with the Rules. Id. at 27 & n. 10.

           Since that time, amendments to the Missouri Supreme Court Rules governing

   conditions of release have gone into effect. Missouri’s Chief Justice explained that the

   amendments were driven by the reality that “[t]oo many who are arrested cannot afford bail

   even for low-level offenses and remain in jail awaiting a hearing”; the amended Rules were

   designed to ameliorate that problem by “ensur[ing] the determinations—and conditions—of

   pretrial release are made with the best information available.”2

           The Missouri Supreme Court Rules create a clear rebuttable presumption that

   arrestees should be released pending trial. “A defendant charged with a bailable offense shall

   be entitled to be released from custody pending trial or other stage of the criminal

   proceedings.”3 Mo. Sup. Ct. R. 33.01(a). The Rules require that an arrestee be released on his

   or her own recognizance unless the court finds that “such release will not secure the

   appearance of the defendant at trial, or at any other stage of the criminal proceedings, or the

   safety of the community or other person, including but not limited to the crime victims and

   witnesses.” Mo. Sup. Ct. R. 33.01(c). Even when such a finding is made, the court is still

   required to impose the least restrictive condition or combination of conditions for release.

   Id. (The court “shall first consider non-monetary conditions.”) (emphasis added). Only upon

   a finding that non-monetary conditions will not ensure the appearance of the arrestee or the
   2
     Chief Justice Zel M. Fischer, State of the Judiciary (Jan. 30, 2019), available at
   https://www.courts.mo.gov/page.jsp?id=136253.
   3
     “The defendant’s release shall be upon the conditions that: (1) The defendant will appear in
   the court in which the case is prosecuted or appealed, from time to time as required to
   answer the criminal charge; (2) The defendant will submit to the orders, judgment and
   sentence, and process of the court having jurisdiction over the defendant; (3) The defendant
   shall not commit any new offenses and shall not tamper with any victim or witness in the
   case, nor have any person do so on the defendant’s behalf; and (4) The defendant will
   comply fully with any and all conditions imposed by the court in granting release.” Mo. Sup.
   Ct. R. 33.01(b).




                                                  4
Case: 4:19-cv-00112-AGF Doc. #: 163 Filed: 04/14/20 Page: 5 of 21 PageID #: 2029



   safety of the community may monetary conditions be considered. Id. Even then, before

   setting any monetary condition, the court must first consider the arrestee’s ability to pay; the

   Rules are clear that a monetary condition fixed at more than is necessary to secure the

   appearance of the defendant at trial or the safety of the community “is impermissible.” Id.

           Any determination regarding bail must be based on the individual circumstances of

   the arrestee:

           Based on available information, the court shall take into account: the nature
           and circumstances of the offense charged; the weight of the evidence against
           the defendant; the defendant’s family ties, employment, financial resources,
           including ability to pay, character, and mental condition; the length of the
           defendant’s residence in the community; the defendant’s record of
           convictions; the defendant’s record of appearance at court proceedings or
           flight to avoid prosecution or failure to appear at court proceedings; whether
           the defendant was on probation, parole or release pending trial or appeal at
           the time the offense for which the court is considering detention or release
           was committed; and any validated evidentiary-based risk assessment tool
           approved by the Supreme Court of Missouri.

   Mo. Sup. Ct. R. 33.01(e) (emphasis added).

           Alternatively, if the court determines upon clear and convincing evidence that it is

   necessary for a person to remain detained in order to ensure their appearance or the

   community’s safety, the court “shall order the defendant detained pending trial.” Id. 33.01(d).

   Any such individual detained without bond is entitled to request a trial be held within 120

   days. Id.

           Based on over 580 in-person court observations,4 as well as a review of the initial

   4
     Plaintiffs implemented a court observation program in Spring 2019. After the Court issued
   its preliminary injunction, Plaintiffs significantly expanded their court observation program.
   Court observers included a combination of ArchCity Defenders’ staff, legal interns, and
   undergraduate interns. See Ex. 1, Decl. of Shannon Besch ¶ 3. Court observers sat in the
   courtroom and contemporaneously documented specific information about what was said
   during each hearing, including but not limited to: the individual’s name and case number; the
   bond at the beginning and end of the hearing; and whether the judge obtained any
   information about the person’s ability to pay a cash bond, employment status, housing



                                                  5
Case: 4:19-cv-00112-AGF Doc. #: 163 Filed: 04/14/20 Page: 6 of 21 PageID #: 2030



   appearance orders for the month of February, it is apparent that Defendants are not in

   compliance with either the language or intent of the amended Rules. Most relevant here,

   Defendant Judges continue, just as at the time this action was filed, to regularly set cash

   bond amounts in a manner that violates both the Constitution and the Missouri Supreme

   Court Rules. This process starts as early as the issuance of a warrant. If an individual is

   arrested on a warrant, the conditions appear on the warrant and are based solely on the

   offense charged and the individual’s criminal history. If the individual is arrested without a

   warrant, a judge sets conditions of release shortly after arrest. Although representatives of

   the Pretrial Release Commissioner’s Office are permitted to interview arrested individuals

   prior to the judge setting conditions of release, in practice, they often fail to do so. See infra at

   8. As a result, judges also regularly base conditions of release for warrantless arrests only on

   the offense charged and criminal history. Ex. 2, Example Warrants and Pretrial Release

   Commissioner’s Reports. Where those conditions require cash bond to be posted,

   individuals who can afford to pay can be released immediately; individuals who cannot

   remain detained.

           Those who remain detained ordinarily are provided an initial appearance—via video

   conference only—within 48 hours of arrest. Because the Rules exclude weekends and

   holidays, however, it is not unusual for arrestees to be held for longer. Mo. Sup. Ct. R.

   22.07; id. 21.09; see also Ex. 3, Decl. of Kenneth M. Williams ¶¶ 3-4. At the initial appearance,

   Defendant Judges are required to consider the conditions for an arrestee’s release anew.

   Prior to the initial appearance, however, arrestees are given no notice about any of the


   situation or dependents, and physical and mental health. See id. ¶ 5. In addition, initial
   hearing dockets were reviewed for all but one day in February, along with the related initial
   appearance orders. Id. ¶ 11. By the time the error was realized, the confined docket was no
   longer available on Casenet.



                                                    6
Case: 4:19-cv-00112-AGF Doc. #: 163 Filed: 04/14/20 Page: 7 of 21 PageID #: 2031



   factors the judge will consider when making that decision, such as their ability to pay, flight

   risk, danger to the community, employment, family ties, or other relevant considerations. Id.

   ¶¶ 5-6. Thus, the arrestee is given no opportunity to prepare or marshal evidence for the

   hearing.

           Further, Defendant Judges continue to limit the arrestee’s ability to communicate

   with the court during the hearing. At the start of the initial appearance, Defendant Judges

   designate a contract attorney5 for the limited purpose of speaking on behalf of the arrestee

   during the initial appearance. The contract attorney, however, is not permitted to meet with

   the arrestee prior to the initial appearance. See Ex. 10, Decl. of Matthew Mahaffey

   (“Mahaffey Decl.”) ¶¶ 5, 7-8; Def. Judges’ Factual Statement, ECF No. 156, at 3. And

   because the arrestees are not physically present for the hearing, the attorneys have no chance

   to communicate privately with them at any time during the hearing. See Ex. 10, Mahaffey

   Decl. ¶ 7. Although Defendant Judges claim these attorneys “have been afforded” an

   opportunity to clear the courtroom “when necessary” to speak with the client, ECF No. 156

   at 3, it is clear from court observations that this is exceedingly rare. Not once during the 580

   initial appearances observed as part of Plaintiffs’ court observation program did an observer

   note that the judge cleared the courtroom. Ex. 1, Decl. of Shannon Besch (“Besch Decl.”)

   ¶ 7; Ex. 4, Decl. of Ariel Troy (“Troy Decl.”) ¶ 7. Likewise, an independent court observer

   who witnessed 255 initial appearances between September 9, 2019, and March 2, 2020, never

   once saw the courtroom cleared. Ex. 5, Decl. of Jane Dusselier (“Dusselier Decl.”) ¶ 7.

   5
    When the amended Rules took effect, the 22nd Judicial Circuit began designating private
   attorneys to appear for the limited purpose of representing detainees at initial appearances
   pursuant to Rule 33.01. These “contract attorneys” represent everyone on a detention docket
   for whom no public defender or private attorney has entered an appearance. See Ex. 10,
   Mahaffey Decl. ¶ 4. The contract attorneys do not represent the detainee either before or
   after the 33.01 hearing. See id.



                                                  7
Case: 4:19-cv-00112-AGF Doc. #: 163 Filed: 04/14/20 Page: 8 of 21 PageID #: 2032



           In reality, the only contact the attorney has with the arrestee is through the

   videoconference during the hearing itself—in open court, in front of the prosecutor, judge,

   court staff, and public attendees. See Ex. 4, Troy Decl. ¶ 5; Ex. 5, Dusselier Decl. ¶ 6. And

   until January of this year, that video conference allowed the arrestee to see the judge only,

   not the contract attorney.6 See Ex. 4, Troy Decl. ¶ 5; Ex. 5, Dusselier Decl. ¶ 6. As a result,

   the contract attorneys cannot obtain, let alone present to the judge, evidence related to the

   arrestee’s ability to afford bail, evidence mitigating any claims of danger to the public or

   rebutting any evidence presented by the prosecution, evidence addressing whether the

   individual is likely to appear at the next court date, or any other evidence particular to that

   individual client. Ex. 10, Mahaffey Decl. ¶ 8.

           Defendant Judges suggest that contract attorneys “generally” can access information

   through the reports the Pretrial Release Commissioner’s Office creates. April 6, 2020 Factual

   Statement, ECF 156 at 3. However, a review of 145 cases7 in which monetary conditions of

   release were imposed reveals that in the cases where Pretrial Release Commissioner reports

   were filed (which is not all cases), only half of the reports contained any financial

   information, and those that did were often limited to a single word such as “unemployed.”

   Ex. 1, Besch Decl. ¶ 12.

           Moreover, although Defendant Judges have represented that Pretrial Release

   Commissioner interviews have “been increasing over time,” ECF No. 156 at 2, a review of

   the same 145 cases shows the opposite. The percentage of cash bond orders entered with

   6
     It wasn’t until sometime in January 2020 that a camera was installed to allow arrestees to
   see the other individuals in the courtroom besides the judge, including their designated
   attorney. Ex. 5, Dusselier Decl. ¶ 6.
   7
     The 145 cases are a combination of initial appearances observed between July 1, 2019, and
   December 13, 2019, and initial appearance orders entered in February 2020. Ex. 1, Besch
   Decl. ¶ 12.



                                                    8
Case: 4:19-cv-00112-AGF Doc. #: 163 Filed: 04/14/20 Page: 9 of 21 PageID #: 2033



   either no Pretrial Release Commissioner report or a report that contained no financial

   information actually increased from 35 percent in the fall of 2019 to 44 percent during the

   month of February 2020. Ex. 1, Besch Decl. ¶ 12.b. Thus, Defendant Judges’ claim that

   contract attorneys do not need to meet with detainees in person because they can access all

   of the information from the Pretrial Release Commissioner’s report is unsupportable.8

           Because the system Defendant Judges have established prevents the contract

   attorneys from gathering relevant evidence, the attorneys often simply come to agreements

   about bond amounts with the assistant circuit attorney without ever having met or conferred

   with the arrested person, and inform the client of the amount agreed to only in open court.

   See Ex. 4, Troy Decl. ¶¶ 9-10. When judges accept these agreements, without any further

   inquiry and with the knowledge that they were not and could not have been the product of

   any conversation with the arrested person, these judges are failing to make the preliminary

   findings required by the Rules—that releasing someone on their own recognizance will not

   secure their appearance or the safety of the community. See Mo. Sup. Ct. R. 33.01(c). They

   also fail to “first consider non-monetary conditions” or to impose monetary conditions only

   after considering evidence of the arrestee’s ability to pay, as required by the Rules. See also Ex.

   4, Troy Decl. ¶ 13; infra at 10-11.

           Further, Defendant Judges regularly fail to set the “least restrictive” conditions for

   release or to impose a financial condition only “[a]fter considering the [arrestee’s] ability to

   pay,” as required by the amended Rules. Mo. Sup. Ct. R. 33.01(c) (emphasis added). A court

   cannot set the least restrictive condition of release if it lacks the information necessary to

   8
     Even were the Pretrial Release Commissioner’s reports to contain financial information, it
   still would not resolve the problem. The attorneys would remain unable to discuss with the
   arrestee the facts of the probable cause statement, any issues relating to the arrestee’s ability
   to appear for court, or the other factors listed in Rule 33.01(e).



                                                    9
Case: 4:19-cv-00112-AGF Doc. #: 163 Filed: 04/14/20 Page: 10 of 21 PageID #: 2034



   make that determination. In 24 percent of the observed initial appearances that resulted in a

   cash bond being set, zero information was presented regarding the individual’s ability to pay.

   Ex. 1, Besch Decl. ¶ 8.a. And in an additional 49 percent of cases resulting in cash bond, the

   judge set bond in an amount higher than what the available information revealed the arrestee

   could afford. Id. ¶ 8.b. Thus, in 73 percent of observed cases, the judge either had no

   information to “consider” or set the amount at “more than is necessary.” Either way, the

   practice violates Rule 33.01(c) and undermines the chief purpose of the Missouri Supreme

   Court’s reforms. Examples of this practice include:

       •   The arrestee told the judge she had been homeless since age 13. The Pretrial
           Release Commissioner’s report listed “unemploy[sic] 2 mths” under
           employment and “unknown” under the section for financial resources. No
           other financial information was provided to the judge. The judge found her
           indigent and told her to apply for a public defender. The judge then set bond
           at $35,000, 10 percent.9

       •   The judge was informed that the arrestee was homeless. The Pretrial Release
           Commissioner’s report states “unemployed since 7/2019” (over three
           months) under employment and “none” under the section for financial
           resources. No other financial information was obtained during the hearing.
           The judge then set bond at $20,000, 10 percent.

       •   The arrestee stated during the hearing that he could pay $1,000. No Pretrial
           Release Commissioner’s report was submitted to the court, but other
           information in the court file indicated that the arrestee was unemployed.
           Bond was set at $30,000, cash only. The arrestee was not released until after
           the Rule 33.05 hearing seven days later, when bond was reduced to $10,000,
           10 percent, the amount he said he could pay at the initial hearing.10

       •   The judge asked about work history, and the arrestee informed the judge that
           he worked 40 hours per week making $10 per hour ($400 per week) and had
           three children. The Pretrial Release Commissioner’s report did not contain
           any additional information. The judge set the bond amount at $30,000, 10
           percent, commenting “if you somehow make this . . . .”

   9
     When a bond is set at “10 percent,” an individual must post at least 10 percent of the
   total—in this example $3,500—as security to be eligible for release.
   10
      Rule 33.05 requires the court to review within seven days the conditions of release of any
   individual who is detained after their initial appearance.



                                                 10
Case: 4:19-cv-00112-AGF Doc. #: 163 Filed: 04/14/20 Page: 11 of 21 PageID #: 2035




         •   The original warrant set bond at $100,000 cash only. No information was presented
             at the initial hearing about the arrestee’s financial situation, although the Pretrial
             Release Commissioner’s report indicated he was making $400 per week working at
             GrubHub. The Judge refused to change the bond amount set on the warrant, with
             no explanation given in the initial appearance order.

         •   The original warrant set bond at $15,000 cash only. No information regarding the
             arrestee’s financial situation was presented during the initial hearing and the Pretrial
             Release Commissioner’s report did not include any employment or financial
             information, although a separate document made a single reference to the arrestee
             having a job at Walmart making $10 per hour. The judge continued the bond at
             $15,000 cash only with no reasoning listed in the initial appearance order.

   Ex. 1, Besch Decl. ¶ 9. Further, when imposing monetary conditions of release, Defendant

   Judges often did not explain why less restrictive conditions were insufficient to ensure the

   appearance of the individual or the safety of the community, as the Rules require. See Mo.

   Sup. Ct. R. 33.01(f) (“[T]he court shall also make written or oral findings on the record

   supporting the reasons for detention or conditions set and imposed.”); Ex. 4, Troy Decl. ¶

   13.

             In some cases, Defendant Judges’ actions indicate that their intention was to set a

   bond so high that it would result in detention. This is illustrated by Defendant Judges setting

   the bond higher than not only what the arrestee could afford, but also higher than what they

   understood that a non-profit organization, The Bail Project, might be willing to pay.11 Some

   examples include:

                 •   A $7,500 cash-only bond was set on the warrant. At the initial appearance,
                     the arrestee stated that she was a single parent with a special-needs child. She

   11
     The Bail Project is a charitable organization whose mission is to reform the pretrial justice
   system and eliminate cash bond. Ex. 6, Apr. 11, 2020 Ltr. from Mike Milton (“Milton Ltr.”).
   The organization pays bail for some people in need who are referred through the
   community, public defenders, and other social service providers. Id. The organization does
   not pay bail for all people who are held on cash bond amounts, even if the amount is within
   a range the organization can post. The organization’s funding does not allow it to serve
   everyone and its mission is time-limited. Id.



                                                    11
Case: 4:19-cv-00112-AGF Doc. #: 163 Filed: 04/14/20 Page: 12 of 21 PageID #: 2036



                   told the judge that she could probably afford between $750 and $1,000 bond.
                   The contract attorney asked for the $7,500 cash-only bond to be changed to
                   10-percent bond, pointing out that the charges were misdemeanors. The
                   judge stated that she wanted to set the bond at an amount that would
                   eliminate the option of The Bail Project posting for the arrestee. The judge
                   ordered bond to remain at $7,500 cash only or $10,000 secured. Ex. 5,
                   Dusselier Decl. ¶ 9.a.

               •   A bond on the warrant was set at $5,000, 10 percent. At the initial
                   appearance, the judge was told that the arrestee had been homeless for two
                   years and had two children. Her Pretrial Release Commissioner’s report also
                   showed her only income was $505 per month in food stamps. The circuit
                   attorney told the judge that he would consent to a $5,000, 10-percent bond
                   because The Bail Project could help the arrestee. The judge stated there was a
                   lack of incentive for people to show up when The Bail Project posted bond,
                   and therefore she increased the bond to $5,000 secured so the “Bail Project
                   won’t mess it up.” Id. ¶ 9.b; Ex. 7, Harris Warrant and Pretrial Release
                   Commissioner’s Report.

               •   The original warrant did not allow for bond. At the initial appearance, the
                   only financial information available to the judge was that the arrestee had
                   been unemployed for 1 year. The judge set the bond at $30,000 secured with
                   no basis for the decision listed in the order. Ex. 1, Besch Decl. ¶ 9.h.

               •   The original warrant set bond at $50,000 cash. The only financial evidence
                   before the court was that the arrestee received $494 per month in SSI, but
                   was otherwise unemployed. The judge marked that the arrestee was indigent
                   on the initial appearance order but refused to adjust the $50,000 cash bond.
                   No basis for that decision was listed in the order. Id. 9.i.

           These de facto detention orders violate both the arrestees’ constitutional rights and the

   amended Missouri Supreme Court Rules. Any cash bond set above what the court knows the

   individual is able to pay cannot reasonably be considered a condition of release under Rule

   33.01(c). Thus, when Defendant Judges set a cash bond amount for the purpose of ensuring

   the individual is detained, rather than making the necessary finding under 33.01(d), they are

   entering de facto orders of detention while simultaneously denying the individual the right to

   have a trial within 120 days. Such practices violate both constitutional protections and the

   Missouri Supreme Court Rules.

           Defendant Judges also fail to consider non-monetary conditions of release or the


                                                  12
Case: 4:19-cv-00112-AGF Doc. #: 163 Filed: 04/14/20 Page: 13 of 21 PageID #: 2037



   individual’s ability to pay before resorting to monetary conditions, as Rule 33.01(c) requires.

   This is exemplified by Defendant Judges’ practice of routinely setting monetary conditions

   of release of $5,000 or less with the expectation that The Bail Project will post the bond and

   without first considering whether non-monetary conditions would be sufficient or what the

   individual arrestee can actually pay. Some examples of this pattern include:

       •   The judge asked if the arrestee could pay the proposed bond amount of
           $10,000, 10 percent. The arrestee said he would have to contact The Bail
           Project. The Pretrial Release Commissioner’s report listed “none” for
           employment and “none” for financial resources. No other information about
           the arrestee’s ability to pay was introduced. Bond was set by the judge at
           $10,000, 10 percent.

       •   The arrestee told the judge that his family could get $300 to $400 together.
           The Pretrial Release Commissioner’s report listed “unemployed 8/18 –
           present” for employment and had nothing filled in for the financial resources
           section. No other financial information was introduced at the hearing. The
           contract attorney asked that bail be set at or below The Bail Project’s $5,000
           limit, which the court granted by setting bail at $5,000 cash only. The order
           specifically stated, “Defendant to apply for the Bail Project.”

       •   The arrestee told the judge that he could not post the $1,500 cash-only bond
           agreed to by the attorneys prior to the hearing and without consulting him.
           The arrestee’s contract attorney told him in open court that he could apply to
           The Bail Project. No other evidence was introduced about his ability to pay
           the bond, and the arrestee was not interviewed by the Pretrial Release
           Commissioner. Bond was set by the judge at $1,500 cash.

   Ex. 1, Besch Decl. ¶ 10.

           Setting cash bond amounts based on what The Bail Project might be willing to pay is

   not the same as considering an arrestee’s financial circumstances and ability to pay, as

   required by the Constitution and Missouri Supreme Court Rules. The Bail Project is an

   independent charity that is not affiliated with the courts or any government agency, see Ex. 6,

   Milton Ltr., and therefore has no legal obligation to free anyone from jail. The Bail Project

   generally does not bail out individuals whose bail amounts are higher than $5,000, and its

   policies include additional conditions that limit the class of detainees eligible for this relief.


                                                    13
Case: 4:19-cv-00112-AGF Doc. #: 163 Filed: 04/14/20 Page: 14 of 21 PageID #: 2038



   Even when The Bail Project does choose to pay someone’s bond, because of its decision-

   making and processing time, “the process can sometimes take days.” Id. Thus, the arrestee’s

   release is not as speedy as release on non-monetary conditions or even monetary conditions

   that the arrestee can afford. Moreover, the Defendant Judges’ willingness to set bond

   amounts with the expectation that The Bail Project will pay the full amount suggests that,

   had the Defendant Judges’ considered non-monetary conditions first, as required by the

   Missouri Supreme Court Rules, they likely would have concluded that less-restrictive

   conditions—such as release on recognizance with reminders of court dates—would have

   been adequate to satisfy the government’s interests.

           In short, although somewhat different in form, Defendant Judges have continued to

   implement a system that precludes any meaningful opportunity to be heard at the initial

   appearance, undermining the progress that compliance with the amended Rules would have

   achieved and suggesting that Defendant Judges are either unwilling or unable to comply with

   those Rules.

           These violations of the Missouri Supreme Court Rules also result in Defendants

   violating Plaintiffs’ rights under the Constitution. Notice and meaningful opportunity to be

   heard are basic components of procedural due process. See, e.g., Turner v. Rogers, 564 U.S. 431,

   131 (2011) (notice of “critical issue[s]” is a minimum requirement of due process); Morrissey v.

   Brewer, 408 U.S. 471, 488-89 (1972) (detailing components of a constitutionally adequate

   hearing); see also Pls’ Memo. in Support of Pls’ Mot. for a Class-Wide Preliminary Injunction,

   ECF No. 42-1, at 24-26. Defendants continue to violate Plaintiffs’ substantive rights as well.

   The Due Process and Equal Protection Clauses make unlawful Defendants’ practice of

   imposing monetary conditions of release without consideration of ability to pay or whether

   less restrictive conditions can satisfy the government’s interests. See June 11, 2019 Memo. &



                                                 14
Case: 4:19-cv-00112-AGF Doc. #: 163 Filed: 04/14/20 Page: 15 of 21 PageID #: 2039



   Order , ECF No. 95,13-14, 19; see also Bearden, 461 U.S. at 674. Preventing these

   constitutional violations, as this Court held in its original order, “is always in the public

   interest.” June 11, 2019 Memo. & Order, ECF No. 95, at 31 (citing Melendres v. Arpaio, 695

   F.3d 990, 1002 (9th Cir. 2012)).

        II.      AN INJUNCTION IS IN THE PUBLIC INTEREST BECAUSE IT
                 WOULD PREVENT COLLATERAL HARMS TO THE COMMUNITY.

              As this Court held, the effect of an injunction on the surrounding community is

   pertinent to evaluating whether the injunction would be in the public interest. See June 11,

   2019 Memo. & Order, ECF No. 95, at 31; see also, e.g., Gen. Motors Corp. v. Harry Brown’s,

   LLC, 563 F.3d 312, 321 (8th Cir. 2009) (effect of injunction on community job loss

   demonstrated injunction not in the public interest). Plaintiffs have already demonstrated, as

   this Court found, that pretrial detention negatively affects arrestees’ family members and

   communities. See June 11, 2019 Memo. & Order, ECF No. 95, at 31 & n.17.12 That is

   sufficient evidence that an injunction would be in the public interest.

              Plaintiffs respectfully submit, however, that the harms to the community of

   unnecessary detention are even greater amidst the current public health crisis. Plaintiffs

   understand that this case is not the appropriate vehicle to seek release of arrestees because of

   the risk detained individuals face of contracting COVID-19. That is the claim that was

   rejected in the cases Defendant Judges cited to this Court. See Def. Judges Resp. in

   Opposition to Pls’ Mot. for Expedited Briefing (“Response to Expedited Briefing”), ECF

   No. 148, at 3-6. Plaintiffs’ contention is significantly narrower: namely, that the requested

   injunction would benefit the public in specific ways that are a result of the ongoing

   pandemic. This Court may properly consider that argument when evaluating the public
   12
     Plaintiffs incorporate by reference the declarations supporting their initial motion for
   preliminary injunction.



                                                   15
Case: 4:19-cv-00112-AGF Doc. #: 163 Filed: 04/14/20 Page: 16 of 21 PageID #: 2040



   interest. See, e.g., Planned Parenthood S. Atl. v. Baker, 941 F.3d 687, 707 (4th Cir. 2019) (“[A]n

   injunction would serve the public interest by preserving the individual plaintiff’s statutory

   right . . . and ensuring ‘affordable access to competent health care by some of South

   Carolina’s neediest citizens,’ whose health challenges are every bit as real as those of citizens

   of greater means.”); Caudel v. City of W. Fork, No. 09-cv-5144, 2009 WL 2843298, at *8 (W.D.

   Ark. Sept. 2, 2009) (public interest weighed against injunction because challenged conduct

   would ameliorate “attractive nuisances that pose a health and safety hazard to the citizens of

   West Fork”); N. States Power Co. v. Prairie Island Mdewakanton Sioux Indian Cmty., 781 F. Supp.

   612, 617 (D. Minn. 1991), aff’d, 991 F.2d 458 (8th Cir. 1993) (injunction in public interest

   because it would ameliorate “safety risk” of plant that could affect surrounding community).

           The increased public harm manifests in two ways. First, crowding in jail increases the

   possibility of the virus spreading. See Ex. 8, Ltr. from Dr. Rottnek to Mo. Sup. Ct., Mar. 26,

   2020, at 1, 7; Response to Expedited Briefing, ECF No. 148, at 2. Although the requested

   injunction—which would result in hearings that would guarantee arrestees are detained only

   when necessary—would not necessarily lead to release in any specific case, it could

   contribute to reducing the jail population13 and, in turn, reduce the strain on community

   healthcare resources.14 Second, the ordinary (and significant) burdens of detention on

   community members are more severe under current circumstances because family members

   13
      In the limited time that this Court’s initial injunction was in effect, Defendant Judges held
   171 hearings and determined that 119 individuals should have been released. See Ex. 9, Decl.
   of Alyxandra T. Haag ¶¶ 7-8.
   14
      See, e.g., Rance Burger, Missouri moves $29 million into personal protective equipment (PPE) buying,
   Christian County Headliner News (April 7, 2020), available at https://perma.cc/89HR-4BU2
   (Secretary of Missouri Department of Public Safety explained that short supply of personal
   protective equipment is hospitals’ top concern); Sarah Fentem, St. Louis Hospitals Likely Won't
   Have Enough Room To Treat Every Coronavirus Patient, St. Louis Public Radio (Mar. 25, 2020),
   available at https://perma.cc/75HC-B5MZ (explaining that St. Louis doctors are concerned
   that there are not enough hospital beds to treat everyone who will become infected).



                                                     16
Case: 4:19-cv-00112-AGF Doc. #: 163 Filed: 04/14/20 Page: 17 of 21 PageID #: 2041



   who depend on detained individuals for caregiving or income cannot seek assistance outside

   of their household and may suffer compounding economic harms due to the pandemic.15

   Preventing these harms from occurring is in the public interest.

        III.      ACCOUNTING FOR PRINCIPLES OF COMITY DOES NOT
                  UNDERMINE THAT A PRELIMINARY INJUNCTION IS IN THE
                  PUBLIC INTEREST.

               Concern about “comity between the state and federal judiciaries,” Dixon v. City of St.

   Louis, 950 F.3d 1052, 1056 (8th Cir. 2020), does not undermine the substantial public interest

   that supports a preliminary injunction. Although the Eighth Circuit directed this Court to

   consider any applicable federalism concerns when evaluating the public interest, the Circuit

   also was clear—in vacating and remanding for further consideration rather than reversing—

   that it remains within this Court’s authority to re-issue a preliminary injunction. Indeed, in In

   re SDDS Inc., 97 F.3d 1030 (8th Cir. 1996), the case that the Eighth Circuit cited as

   establishing that comity should be considered in evaluating the public interest factor, the

   court ultimately held, after accounting for federalism concerns, that an injunction should

   issue. Id. at 1041. That was true, moreover, even though the basis for the injunction in

   SDDS—that parallel state court litigation was barred under principles of res judicata—is

   something that state courts are equally well-equipped to decide. The court nonetheless

   concluded that the interest in “judicial economy” and avoiding “duplicative litigation”

   overcame the notion that “interference with a state court proceeding is generally opposed by

   public policy.” Id. Certainly, if the interest in judicial economy in a single dispute is weighty

   enough to overcome comity concerns, then so is the interest in preventing the
   15
      See, e.g., All Missouri public schools temporarily closed, Governor Parson says, Springfield News-
   Leader (March 21, 2020), available at https://perma.cc/7ZBJ-2MKY; Andy Alcock,
   Unemployment Claims Skyrocket in Kansas, Missouri, KSHB Kansas City (Apr. 8, 2020), available
   at https://perma.cc/L877-ASUK (“Unemployment claims have exponentially grown in
   Missouri, just in recent weeks.”).



                                                     17
Case: 4:19-cv-00112-AGF Doc. #: 163 Filed: 04/14/20 Page: 18 of 21 PageID #: 2042



   unconstitutional detention of scores of individuals and all the harms that flow to the

   community from it.

           Not only are the other considerations relevant to the public interest particularly

   strong here, but the federalism interest is relatively weak. This is true for four reasons.

           First, the Supreme Court has explained that principles of comity are at their height in

   areas where the States enjoy “wide regulatory latitude,” not when a “suit . . . involve[s] any

   fundamental right or classification that attracts heightened judicial scrutiny.” Levin v.

   Commerce Energy, Inc., 560 U.S. 413, 431 (2010). This case, which concerns Plaintiffs’ core

   liberty and due process interests, falls into the latter category. Defendants’ practice, from

   before this lawsuit was filed to this day, has been to issue de facto detention orders by

   imposing unaffordable cash bonds without any finding, let alone one by clear and

   convincing evidence, that detention is necessary to advance a compelling state interest. As

   this Court concluded—and the Eighth Circuit did not question—“heightened scrutiny”

   applies to this infringement of Plaintiffs’ fundamental rights. See June 11, 2019 Memo. &

   Order, ECF No. 95, at 29.

           Second, Defendants continue to defy the Missouri Supreme Court’s Rules. The

   Eighth Circuit explained that a proper accounting for federalism requires that this Court

   look beyond the language of the new Rules as written by the Missouri Supreme Court to

   “their implementation” in practice by Defendants. Dixon, 950 F.3d at 1056. The “gravamen”

   of Plaintiffs’ claims continues to be that Defendants disregard the state-wide policy

   established by the Missouri Supreme Court. See June 11, 2019 Memo. & Order, ECF No. 95,

   at 27. Thus, although respect for our system of federalism dictates that “needless friction

   with state policies” be avoided, Dixon, 950 F.3d at 1056 (quoting R.R. Comm’n of Tex. v.

   Pullman Co., 312 U.S. 496, 500 (1941)), any such “friction” is absent here. Cf. ODonnell v.



                                                   18
Case: 4:19-cv-00112-AGF Doc. #: 163 Filed: 04/14/20 Page: 19 of 21 PageID #: 2043



   Harris Cty., 260 F. Supp. 3d 810, 821 (S.D. Tex. 2017) (rejecting that the public interest

   warranted a stay of injunction against bail practices where “[t]he Texas legislature, indeed the

   Texas Constitution, d[id] not permit the type of pretrial preventive detention in

   misdemeanor cases that Harris County[’s practices] systematically and routinely

   accomplishe[d]”).

           Third, the persistent nature of Defendant Judges’ continued unconstitutional

   practices weakens any comity interest here. Principles of comity can further federal-state

   relations by giving state authorities an opportunity to “correct” any alleged violation of

   federal rights. See, e.g., Leggins v. Lockhart, 822 F.2d 764, 768 n.5 (8th Cir. 1987). Here,

   however, the continued need for the preliminary injunction described above evidences that

   Defendants have already been provided and foregone that opportunity. This is especially

   true given this Court’s prior rigorous findings that Defendants had violated the Missouri

   Supreme Court Rules governing this issue and this Court’s observation that, as the deadline

   for new Rules approached, they were unable to explain any plans concerning how they

   would even begin to implement them. See Hr’g Tr. at 17:11-15, June 14, 2009 (“[I]n light of

   these [amendments to the Missouri Supreme Court Rules] which have been published since

   December, coupled with this litigation, I’m somewhat appalled that there has been no

   consideration and discussion with respect to what is going to happen with the 700 people

   you tell me are sitting there.”).

           Fourth, Plaintiffs’ requested relief still leaves Defendant Judges with the full ability to

   ensure that the State’s compelling interests are served. Cf. Purnell v. Mo. Dep’t of Corr., 753

   F.2d 703, 709 (8th Cir. 1985) (“Deference is due the states, as governmental units, not their

   courts, their executives, or their legislatures, save as these bodies represent the state itself.”

   (citation omitted)). As Plaintiffs have previously explained, Plaintiffs do not seek the release



                                                    19
Case: 4:19-cv-00112-AGF Doc. #: 163 Filed: 04/14/20 Page: 20 of 21 PageID #: 2044



   of any specific individual or ask that this Court prohibit the use of cash bond. Plaintiffs seek

   only to ensure that, when setting conditions of release, Defendant Judges provide an

   individualized hearing and impose no conditions greater than necessary to ensure an

   individual’s appearance at trial or to protect the public. Thus, Defendant Judges will remain

   fully capable of vindicating Missouri’s highest interests—a principle concern of the comity

   doctrine—even if an injunction issues.

                                          CONCLUSION

           For the foregoing reasons, Plaintiffs respectfully request that this Court re-issue the

   preliminary injunction in this case. Plaintiffs believe that a seven-day compliance period

   remains achievable for any individual who is detained, but are willing to confer with

   Defendants to discuss any impediments to meeting such a deadline, should the Court be

   willing to order it. Plaintiffs do not oppose a 48-hour compliance period for individuals

   arrested in the future.



   Dated: April 13, 2020                          Respectfully Submitted,

                                                  INSTITUTE FOR CONSTITUTIONAL
                                                  ADVOCACY AND PROTECTION

                                                  /s/ Robert Friedman
                                                  Seth Wayne (D.C. Bar No. 888273445,
                                                  Federal Bar No. 888273445)
                                                  Robert Friedman (D.C. Bar No.1046738,
                                                  Federal Bar No. 5240296NY) (admitted pro
                                                  hac vice)
                                                  Mary B. McCord (MBE #41025MO,
                                                  Federal Bar No. 427563DC) (admitted pro hac
                                                  vice)
                                                  Georgetown University Law Center
                                                  600 New Jersey Ave. NW
                                                  Washington, D.C. 20001
                                                  Tel: 202-662-9042
                                                  sw1098@georgetown.edu
                                                  rdf34@georgetown.edu

                                                  20
Case: 4:19-cv-00112-AGF Doc. #: 163 Filed: 04/14/20 Page: 21 of 21 PageID #: 2045



                                       mbm7@georgetown.edu
                                       ARCHCITY DEFENDERS, INC.

                                       /s/Jacqueline Kutnik-Bauder
                                       Blake A. Strode (MBE #68422MO)
                                       Michael-John Voss (MBE #61742MO)
                                       Jacki Langum (MBE #58881MO)
                                       Jacqueline Kutnik-Bauder (MBE # 45014MO)
                                       John M. Waldron (MBE #70401MO)
                                       Maureen Hanlon (MBE #70990MO)
                                       440 N. 4th Street, Suite 390
                                       Saint Louis, MO 63102
                                       855-724-2489
                                       314-925-1307 (fax)
                                       bstrode@archcitydefenders.org
                                       mjvoss@archcitydefenders.org
                                       jlangum@archcitydefenders.org
                                       jkutnikbauder@archcitydefenders.org
                                       mhanlon@archcitydefenders.org
                                       jwaldron@archcitydefenders.org

                                       ADVANCEMENT PROJECT

                                       /s/ Thomas B. Harvey
                                       Thomas B. Harvey (MBE #61734MO)
                                       (admitted pro hac vice)
                                       Miriam R. Nemeth (D.C. Bar No. 1028529)
                                       (admitted pro hac vice)
                                       1220 L Street, N.W., Suite 850
                                       Washington, DC 20005
                                       Tel: (202) 728-9557
                                       Fax: (202) 728-9558
                                       tharvey@advancementproject.org
                                       mnemeth@advancementproject.org

                                       CIVIL RIGHTS CORPS

                                       /s/ Alec Karakatsanis
                                       Alec Karakatsanis (D.C. Bar No. 999294)
                                       (admitted pro hac vice)
                                       910 17th Street NW, Suite 200
                                       Washington, DC 20006
                                       Tel: 202-599-0953
                                       Fax: 202-609-8030
                                       alec@civilrightscorps.org

                                       Attorneys for Plaintiffs



                                       21
